The record in this case is very bulky and cumbersome, containing 297 pages of typewritten matter, much of which was not necessary to a decision of the case. Transcripts should not be incumbered with matter which can have no possible bearing upon the points involved in a case. It not only entails additional labor upon courts, but is a burden that should not be laid upon the shoulders of the losing party, and when it is done, the cost of inserting such irrelevant matter will be taxed against the party responsible for it. Insurance Co. v. Long, 51 Tex. 89; Blum v. Davis, 56 Tex. 423.
In this case, ten pages of the transcript are consumed in a copy of the writ of error bond, which could and should have been so written as not to have comprised more than one-third of the space. There is nothing in the statute requiring the whole judgment to be inserted in an appeal bond. The law is fully complied with in describing the judgment by giving the case number, names of all the parties, the nature of the recovery, with the names of the parties in favor of and against whom rendered. Hollis v. Border, 10 Tex. 277; Smith v. Cheatham,12 Tex. 37; Herndon v. Bremond, 17 Tex. 432
[17 Tex. 432]; In re Estate of John O'Hara, 60 Tex. 179
[60 Tex. 179]. While it is not contemplated in the statute that the judgment, in haec verba, should be inserted in the appeal bond, it does not of course render it invalid, but when a long judgment containing descriptions of tracts of lands, with copious field notes, is copied into the bond, the party so copying should be made to pay for it. There is also copied into the record a supersedeas bond, covering ten pages of the record, which had no place whatever in it. In addition, there are motions to quash depositions about which no point was made, two copies of assignments of error, and other superfluous matter, amounting to at least one hundred pages of the transcript. The costs for this matter, amounting to sixty dollars, will be taxed against plaintiffs in error.
Ordered accordingly. *Page 304